FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 16/766,097 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a national stage § 371 of PCT application PCT/JP2017/045523 with a priority filing date of December 19, 2017. The instant application was filed in the Office on May 21, 2020.
The Office mailed a non-final rejection on December 30, 2020.
Applicant filed amendments and accompanying remarks and arguments on March 30, 2021.
The Office mailed a final rejection on April 15, 2021.
Applicant filed an AFCP request with amendments and accompanying remarks and arguments on June 17, 2021.
Examiner initiated an interview with AFCP finding results on July 8, 2021 with Applicant’s representative David Schalk (RN 60527), with no final agreement reached.
Applicant filed a request for continued examination on July 13, 2021.
The Office mailed a non-final rejection on October 18, 2021.
Applicant filed amendments and accompanying remarks and arguments on December 22, 2021.
Claims 1-3 and 5-10 are pending and all are rejected. Claims 1, 8 and 9 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments, remarks and arguments submitted.
At the outset, Applicant has amended the independent claims 1 and 8 to incorporate subject matter from independent claim 9 and has supplied arguments that the applied non-patent literature Craje, et al. (“Craje”) “Effects of Visual Cues of Object Density on Perception and Anticipatory Control of Dexterous Manipulation,” published 2013 is deficient in its application to the finding of obviousness. Specifically, Applicant contends that the texture density per the visual density cues relate to real-world objects and are not virtual ones as contemplated by the present invention (Remarks: p. 5).
Examiner notes that for obviousness, “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, at 417 (2007).
Examiner respectfully notes that Craje is being supplied for the narrow teaching of the use of density cues as related to the amount of pressure a user may wish to apply to the virtual object. Ishikawa and Feng, inter alia, teach the changing of the virtual manipulator based on the change of the order of magniture already, so the application of Craje was in combination for the use of texture densities instead of color, for instance.

The Claims stand rejected.
Claim Interpretation – 35 USC § 112(f)

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 USC § 112(b). Specifically, it recites the limitation "the force" in the “presenting” limitation.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the force” may be meant to refer to the “virtual force” noted in the determining step. Examiner suggests amending accordingly to recite “the virtual force.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.
Claims 1, 5, and 7 are rejected under 35 USC. § 103 as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Feng, United States Patent Application Publication 2018/0121009 published on May 3, 2018 and in further view of non-patent literature, Craje, et al. (“Craje”) “Effects of Visual Cues of Object Density on Perception and Anticipatory Control of Dexterous Manipulation,” published 2013.

As to Claim 1, Ishikawa teaches: An information processing apparatus that arranges a virtual object in a virtual space, generates an image in the virtual space, and presents the image to a user, the information processing apparatus comprising: 
receiving means for receiving information representing an operation from the user (Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
manipulator display means for displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])); 
determining means for determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object (Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
presenting means for presenting information representing the determined magnitude of the force to the user (Ishikawa: par. 0100, the result of the calculation is rendered and visualized on a screen to show the deformation of the contacted structure),
Ishikawa may not explicitly teach: wherein the presenting means presents the information by changing a texture density and a volume of the virtual manipulator in proportion to the determined magnitude.
(Ishikawa: par. 0023, color information is displayed corresponding to the deformed stress areas of contact). Feng teaches in general concepts related to controlling an interface on a touch-sensitive display (Feng: Abstract). Specifically, Feng teaches that the size of a cursor (i.e. a virtual manipulator) may be changed relative to the amount of pressure detected on the touch-sensitive screen Feng: par. 0028). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to display a volume change as to the fingers that are touching the virtual object as taught and disclosed by Feng. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for understanding intuitively the pressure being applied.
Ishikawa and Feng may not explicitly teach: presenting means, presenting for changing a texture density and a volume of the virtual manipulator in proportion to the determined magnitude.
Craje teaches that visual cues of objects based on the density assists with control of dexterous manipulation (Craje: Abstract). The visual geometry cues allow users to understand the density of the object and is able to assist with the manipulation. Examiner asserts that an increased volume display would also change the texture density to assist with the manipulation.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Feng device by including computer instructions to also vary the texture density as to the fingers that are touching the virtual object as taught and disclosed by Craje. Such a person would have been motivated to do 

As to Claim 5, Isihikawa and Rimas-Ribikauskas teach the elements of Claim 1.
Ishikawa further teaches: wherein in a case where the presenting means presents the information representing the determined magnitude of the force by changing the color, texture, transmittance, or cycle of color change of the portion of the corresponding manipulator or the virtual object with which the manipulator is in contact, in accordance with the information, the presenting means changes a size of a region where the color, texture, or transmittance changes, depending on a size of the portion of the virtual object with which the corresponding manipulator is in contact (Ishikawa: par. 0104, the more the luminance or color saturation is increased in accordance with the area that is deformed, displaying a stress distribution, which Examiner interprets to be a size of a region that is affected).

As to Claim 7, Ishikawa and Rimas-Ribikauskas teach the elements of Claim 1.
Ishikawa further teaches: wherein the information processing apparatus is communicably connected to a controller operated by the user, and the presenting means outputs an instruction to present the information representing the determined magnitude of the force to the controller (Ishikawa: par. 0026, a feedback signal is sent back to the glove to give a haptic force, thereby a presentation of the magnitude of force).

.
Claims 2, 3 and 6 are rejected under 35 USC. § 103 as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Feng, United States Patent Application Publication 2018/0121009 published on May 3, 2018 and in further view of non-patent literature, Craje, et al. (“Craje”) “Effects of Visual Cues of Object Density on Perception and Anticipatory Control of Dexterous Manipulation,” published 2013 and in further view of Nakamura, United States Patent Application Publication 2010/0245237, published on September 30, 2010.

As to Claim 2, Ishikawa, Feng and Craje teach the elements of Claim 1.
Ishikawa may not explicitly teach: wherein the receiving means receives, from the user, information regarding a bending angle of each finger of the user as the information representing the operation, 
the manipulator display means is means for displaying the manipulator corresponding to at least some of fingers of the user, and 
determines a posture of the corresponding manipulator to display the manipulator, based on the information regarding the bending angle of each finger, the information being represented by the information received by the receiving means and a determination result of collision with the virtual object arranged in the virtual space, and
the determining means determines the magnitude of the virtual force applied by the virtual manipulator to the virtual object, based on the posture of the manipulator determined by the manipulator display means and the information regarding the bending angle of a corresponding finger.  
(Nakamura: Abstract). Specifically, Nakamura teaches that in a illusionary tactile force sense interface device, several sensors are installed (Nakamura: par. 0175, acceleration, pressure, myoelectric sensors). Content is created based on information from the sensors and other content data (Nakamura: par. 0176). The motion of the fingertip is sensed and then used to calculate a force that acts on a virtual object (Nakamura: par. 0178, the contact and grip force exerted by the user on a real object is detected). A posture of the user may be determined based on the angle of the “arm” that is attached to the user’s finger which may then be used to determine whether it is touching (i.e. collision with) the virtual object (Nakamura: par. 0034, recognizing that conventional arm-type tactile force sensors measure the position and posture in this manner). A model is used to generate the VR space, which includes a user’s finger (Nakamura: Fig. 5).

    PNG
    media_image1.png
    491
    626
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Feng-Craje device by including computer instructions to detect the bending of the fingers to use for posture determination and in turn a calculation of the virtual force on a virtual object as taught and disclosed by Nakamura. Such a person would have been motivated to do so with a reasonable expectation of success to use a conventional approach to determine the virtual force (Nakamura: par. 0034). 

As to Claim 3, Isihikawa, Feng, Craje and Nakamura teach the elements of Claim 2.
(Nakamura: par. 0348-350, the virtual force vector magnitude is related to the posture of a user, which as noted earlier is related to the bending of the finger detected and the information vector group, the posture of the of the manipulator) .

As to Claim 6, Ishikawa, Feng and Craje teach the elements of Claim 1.
Ishikawa, Feng and Craje may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by an output voice.  
Nakamura teaches in general concepts related to a virtual reality environment that allows a user to haptically touch virtual objects (Nakamura: Abstract). Specifically, Nakamura teaches that in a illusionary tactile force sense interface device, several sensors are installed (Nakamura: par. 0175, acceleration, pressure, myoelectric sensors). Content is created based on information from the sensors and other content data (Nakamura: par. 0176). Audio and visual information corresponding to the content may be displayed, or played (i.e. an output voice) (Nakamura: par. 0178).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Feng-Craje device by including computer instructions to relay the magnitude of the force with audio information as taught and disclosed by Nakamura. Such a person would have been motivated to do so with a 
C.
Claims 8  and 10 are rejected under 35 USC. § 103 as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Feng, United States Patent Application Publication 2018/0121009 published on May 3, 2018 and in further view of non-patent literature, Craje, et al. (“Craje”) “Effects of Visual Cues of Object Density on Perception and Anticipatory Control of Dexterous Manipulation,” published 2013  and in further view of Evans et al. (“Evans”), United States Patent 6,407,679 published on June 18, 2002.

As to Claim 8, Ishikawa teaches: A method for processing information by using an information processing apparatus that arranges a virtual object in a virtual space, generates an image in the virtual space, and presents the image to a user, the method comprising:
by receiving means, of receiving information representing an operation from the user (Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
by display means, displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])); 
(Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
by presenting means, presenting information representing the determined magnitude of the force to the user.
Ishikawa may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by changing a frequency of a cycle of color change of a portion of the virtual object and the virtual manipulator in response an in increase in the determined magnitude of the force.
Ishikawa does however teach that the deformed stress areas of contact do change color. (Ishikawa: par. 0023, color information is displayed corresponding to the deformed stress areas of contact). Feng teaches in general concepts related to controlling an interface on a touch-sensitive display (Feng: Abstract). Specifically, Feng teaches that the size of a cursor (i.e. a virtual manipulator) may be changed relative to the amount of pressure detected on the touch-sensitive screen Feng: par. 0028). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to display a volume change as to the fingers that are touching the virtual object as taught and disclosed by Feng. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for understanding intuitively the pressure being applied.
a texture density and a volume of the virtual manipulator in proportion to the determined magnitude.
Craje teaches that visual cues of objects based on the density assists with control of dexterous manipulation (Craje: Abstract). The visual geometry cues allow users to understand the density of the object and is able to assist with the manipulation. Examiner asserts that an increased volume display would also change the texture density to assist with the manipulation.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Feng device by including computer instructions to also vary the texture density as to the fingers that are touching the virtual object as taught and disclosed by Craje. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually understand the manipulation of the objects virtually.
Ishikawa, Feng and Craje may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by changing a frequency of a cycle of color change of a portion of the virtual object and the virtual manipulator in response an in increase in the determined magnitude of the force.
Evans teaches in general concepts related to entering text in a virtual environment by sensory gloves (Evans: Abstract). Specifically, Evans teaches that the virtual environment is displayed with a window showing the positions of all fingers indicating the fingers that are being pressed, using color to indicate the fingers pressed (Evans: col. 4, lines 16-24, the display window shows the fingers pressed and also the text window as the words are typed). Examiner asserts that color change would also be a luminance, or brightness change, associated with (Ishikawa: par. 0104).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Feng-Craje device by including computer instructions to display a color and therefore brightness change as to the fingers that are touching the virtual object as taught and disclosed by Evans. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually confirming which fingers are being used.

As to Claim 10, Ishikawa, Feng, Craje and Evans teach the elements of Claim 8.
Feng further teaches: wherein a size of the virtual manipulator is changed in proportion to the determined magnitude (Examiner asserts that the changed volume of the manipulator would also change the size of the manipulator).  

D.
Claim 9 is rejected under 35 USC. § 103 as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Evans et al. (“Evans”), United States Patent 6,407,679 published on June 18, 2002 and in further view of Feng, United States Patent Application Publication 2018/0121009 published on May 3, 2018 and in further view of non-patent literature, Craje, et al. (“Craje”) “Effects of Visual Cues of Object Density on Perception and Anticipatory Control of Dexterous Manipulation,” published 2013.

As to Claim 9, Ishikawa teaches: A non transitory computer readable medium having stored theron a program for a computer, the program comprising: 
means for arranging a virtual object in a virtual space, generating an image in the virtual space, and presenting the image to a user (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])) , 
receiving means for receiving information representing an operation from the user (Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
manipulator display means for displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation  (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])) ,; 
determining means for determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object (Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
Ishikawa may not explicitly teach: presenting means, presenting for changing the virtual manipulator in proportion to the determined magnitude.
(Evans: Abstract). Specifically, Evans teaches that the virtual environment is displayed with a window showing the positions of all fingers indicating the fingers that are being pressed, using color to indicate the fingers pressed (Evans: col. 4, lines 16-24, the display window shows the fingers pressed and also the text window as the words are typed). Examiner asserts that color change would also be a saturation change, associated with whether or not there is pressure by the finger (i.e. manipulator). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa- device by including computer instructions to display a color and therefore saturation change as to the fingers that are touching the virtual object as taught and disclosed by Evans. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually confirming which fingers are being used.
Ishikawa and Evans may not explicitly teach: presenting means, presenting for changing a texture density and a volume of the virtual manipulator in proportion to the determined magnitude.
Feng teaches in general concepts related to controlling an interface on a touch-sensitive display (Feng: Abstract). Specifically, Feng teaches that the size of a cursor (i.e. a virtual manipulator) may be changed relative to the amount of pressure detected on the touch-sensitive screen Feng: par. 0028). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Evans device by including computer instructions to display a volume change as to the fingers that are touching the 
Ishikawa, Evans and Feng may not explicitly teach: presenting means, presenting for changing a texture density and a volume of the virtual manipulator in proportion to the determined magnitude of the force.
Craje teaches that visual cues of objects based on the density assists with control of dexterous manipulation (Craje: Abstract). The visual geometry cues allow users to understand the density of the object and is able to assist with the manipulation. Examiner asserts that an increased volume display would also change the texture density to assist with the manipulation.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Evans-Feng device by including computer instructions to also vary the texture density as to the fingers that are touching the virtual object as taught and disclosed by Craje. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually understand the manipulation of the objects virtually.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furusho et al., United States Patent 6,310,604 (October 30, 2001) (describing VR system with force feedback);
Chen et al., United States Patent 10,423,226 (Sep. 24, 2019) (describing systems for a haptic-like feedback for virtual hands in a virtual reality setting);
Giurgica-Tiron et al., US PG Pub 2019/0228591 (July 25, 2019) (describing a visualization of a handstate, including modifying the size of the representation based on the applied force).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JAMES T TSAI/Examiner, Art Unit 2174